      Case 2:19-cv-00561-WJ-KRS Document 56 Filed 05/21/20 Page 1 of 2



                              UNITED STATES DISTRICT
                              DISTRICT OF NEW MEXICO


RAYMOND TREJO,

             Plaintiff,

v.                                                    No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

             Defendants.


 STIPULATED ORDER EXTENDING DEADLINES FOR SUBMISSION OF THE PRE-
                          TRIAL ORDER


      This matter came before the Court on the parties’ Joint Motion to Extend Deadlines

for Submission of the Pre-Trial Order. The Court, having reviewed said motion, finds that

it is well taken and should be granted.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Plaintiff is to

submit the Pre-Trial Order to Defendants on or before October 26, 2020, and Defendants

are to submit the Pre-Trial Order to the Court on or before November 1, 2020.

      IT IS SO ORDERED.



                                  ___________________________________________
                                  THE HONORABLE KEVIN R. SWEAZEA
                                  UNITED STATES MAGISTRATE JUDGE
      Case 2:19-cv-00561-WJ-KRS Document 56 Filed 05/21/20 Page 2 of 2



APPROVED:


Electronically Approved on 05/20/20 /s/ Joshua C. Spencer
Joshua C. Spencer
1009 Montana Ave.
El Paso, TX 79902
(915) 532-5562
Attorney for Plaintiff


ATWOOD, MALONE, TURNER & SABIN, P.A.


By Electronically Submitted on 05/20/20 /s/ Bryan Evans
       Bryan Evans
       Barbara Evans
       P.O. Drawer 700
       Roswell, NM 88202-0700
       (575) 622-6221
Attorneys for Defendants
